                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GERALD LEN COOLEY,                                CASE NO. 18-cv-00719-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DENYING MOTION FOR SUMMARY
                                   8            vs.                                        JUDGMENT AND DEEMING SIXTH
                                                                                           AMENDED COMPLAINT FILED
                                   9     CITY OF WALNUT CREEK, ET AL.,
                                                                                           Re: Dkt. Nos. 71, 76
                                  10                  Defendants.

                                  11          Plaintiff Gerald Cooley, Jr. filed the instant action on February 1, 2019. (Dkt. No. 1.) On

                                  12   April 19, 2019, plaintiff filed a motion for leave to file a sixth amended complaint. (Dkt. No. 71.)
Northern District of California
 United States District Court




                                  13   Defendants have not opposed the motion for leave. On May 6, 2019, while the motion for leave

                                  14   was pending, plaintiff filed a motion for partial summary judgment. (Dkt. No. 76.)

                                  15          Plaintiff is advised that the proper procedure under the federal rules must be followed.

                                  16   Federal Rule of Civil Procedure 56 provides that a court “shall grant summary judgment if the

                                  17   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
                                       judgment as a matter of law.” Although Rule 56 does not specify a time before which a party may
                                  18
                                       not bring a summary judgment motion, the Court cannot rule on a summary judgment motion
                                  19
                                       before the pleadings are set. Accordingly, the motion for partial summary judgment is premature
                                  20
                                       and is DENIED as such, without prejudice to plaintiff renewing its motion at the appropriate time.
                                  21
                                              Further, the Court GRANTS plaintiff’s motion to for leave to file the sixth amended
                                  22
                                       complaint, particularly in light of the fact that defendants have not objected to the motion. The
                                  23
                                       sixth amended complaint is deemed FILED.
                                  24
                                              Defendants shall advise the Court by May 17, 2019 as to whether they accept service of
                                  25
                                       the sixth amended complaint. If they accept service, defendants shall RESPOND to the sixth
                                  26
                                       amended complaint by May 31, 2019.
                                  27
                                              The Court SETS a case management conference in this matter for June 17, 2019 at 2:00
                                  28
                                   1   p.m., in Courtroom 1 of the Federal Courthouse located at 1301 Clay Street in Oakland,

                                   2   California.

                                   3          This Order terminates Dkt. Nos. 71 and 76.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: May 13, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                   7                                                       UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
